Citation Nr: 0207656	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to May 1944.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which denied service connection for the cause of the 
veteran's death.  In May 2001, the Board remanded this matter 
for further evidentiary development and compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran died many years after service as the result 
of metastatic cancer, unknown primary site. 

2.  There is no evidence that the veteran was exposed to 
mustard gas or radiation during his active service.

3.  The veteran's fatal cancer began many years after service 
and was not caused by any incident of service.

4.  At the time of his death, the veteran was service-
connected for epilepsy, rated 10 percent; this condition did 
not play a role in his death.





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from July 1942 
to May 1944.  This included service in the North African and 
European Theaters.  His service medical records show no 
cancer.  There is no evidence that he was exposed to mustard 
gas or radiation during service.

In May 1944, the RO granted service connection and a 30 
percent rating for epilepsy.  The rating for epilepsy was 
later reduced to 10 percent, and such remained in effect 
until the veteran's death many years later.  

Medical records for many years after service are negative for 
any type of cancer.

Post-service medical records indicate that in 1986 the 
veteran was found to have prostate cancer, and treatment for 
recurrent prostate cancer continued into the 1990s; treatment 
included radiation therapy and an orchiectomy.

Medical records from March 1999 note the veteran's medical 
history of metastatic carcinoma of the prostate.  It was also 
noted that around September 1998 he noticed a change in his 
general condition, including symptoms of progressively 
worsening weakness and malaise.  A March 1999 work-up noted 
lung, liver, and adrenal tumors.  A March 1999 endoscopy 
showed a gastric tumor, consistent with choreal carcinoma, 
althought the tumor was very undifferentiated.  The medical 
reports from this time indicate the doctors were unsure of 
whether recent tumors were primary or represented metastatic 
disease.  

The death certificate notes that the veteran died on March 
[redacted], 1999, at the age of 81.  The certificate lists the 
immediate cause of death as metastatic cancer, unknown 
primary site, of weeks duration.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed.  No autopsy was performed.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has notified the appellant of the evidence 
necessary to substantiate her claim.  The RO has requested 
the appellant to provide or identify medical evidence which 
might substantiate her claim.  The RO has also requested 
information from the appellant regarding the veteran's 
alleged exposure to mustard gas and/or radiation.  A VA 
medical opinion on the cause of death is not warranted, as 
there are no proven predicate facts upon which a doctor might 
be able to make an informed nexus opinion.  Under the 
circumstances of this case, the Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
such as malignant tumors, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran served on active duty from July 1942 to May 1944.  
During this time, he served in the North African and European 
Theaters.  At the time of his death, he was service-connected 
for epilepsy, rated 10 percent.  Medical records show 
prostate cancer was first noted in 1986, and recurrent and 
possibly metatstatic prostate cancer was treated thereafter.  
In March 1999, he was found to have gastric cancer, and there 
was evidence of cancer of other areas of his body as well 
(liver, lung, adrenal tumors).  Doctors were unsure whether 
these recently noted tumors represented primary or metastatic 
cancer.  The veteran died in March 1999, at the age of 81.  
According to the death certificate, the immediate cause of 
death was metastatic cancer, unknown primary site.  No other 
significant conditions contributing to death were listed.  

The veteran's fatal cancer was not shown during his active 
duty or with the 1-year presumptive period after service, or 
for many years later for that matter.  From available 
information, it appears that the veteran's fatal cancer began 
many years after service, and was not caused by any incident 
of service.  The medical records indicate that the veteran's 
service-connected epilepsy played no role in his death.  

The appellant has vaguely contended that the veteran's fatal 
cancer was due to exposure to some type of gas or radiation 
during his World War II service in North Africa and Europe.  
There is a presumption of service connection for certain 
conditions (including certain types of cancer) of a 
"radiation-exposed veteran" who was involved in a specified 
"radiation risk activity" during service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Other legal authority 
provides procedures for adjudicating service connection 
claims based on exposure to ionizing radiation and later 
development of certain conditions (including certain types of 
cancer).  38 C.F.R. § 3.311.  Service connection may be 
granted for certain types of cancer of a veteran who had 
full-body exposure to mustard gas during service.  38 C.F.R. 
§ 3.316.  However, these provisions are of no benefit to the 
appellant, as there is no credible evidence that the veteran 
had any type of radiation or mustard gas exposure during 
service.

In sum, the weight of the credible evidence establishes that 
the veteran's fatal cancer began many years after service and 
was not caused by any incident of service, and that his 
service-connected epilepsy played no role in his death.  It 
must be concluded that a disability incurred in or aggravated 
by service did not cause or contribute to the veteran's 
death, and thus service connection for the cause of his death 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

